Dibell, J.
I concur in the result. I do not agree that the special finding is such that we can say that the general verdict was based upon it. It does not determine that the fault or negligence theire found was the proximate cause of the injury. Neither does "it eliminate the so-called “shim” theory, persistently advanced at the trial, which the opinion suggests is probably untenable. If the shim theory, without justification in the evidence, was submitted as a basis of recovery, or as an essential element through which the negligence specifically found operated, there should be a new trial, for we have no way of knowing that the jury ignored it in reaching its general verdict. The familiar rule announced in Burmister v. P. C. Giguere & Son, 130 Minn. 28, 153 N. W. 134, and other cases, would then apply.
The shim theory is in the complaint, is vitally connected with the charge of negligence, was deemed an important factor throughout the trial, was something much fought over, was referred to in the charge, although not perhaps definitely announced as a distinct ground of negligence, and was argued in the briefs and orally before this court. Throughout, the presence of shims was an important element, both as a ground of negligence, and as an explanation of the cause of the accident.
In my judgment there was enough evidence to go to the jury in support of the plaintiff’s claim as to the shims. The witness Lesky, who had worked with the car, testified that shims were carried on the car when they were out shimming, and that he held them to prevent their falling off. The foreman Anderson and Lenvk were shimming on the day of the accident. Anderson testified that no shims were on- the car that day. Four witnesses testified that he told them, soon after the accident, that he did not know how it happened unless a shim fell off the car and derailed it. This testimony was *344not substantive evidence, but it so impeached Anderson that the jury, if it chose, might disregard his testimony that the car was not carrying shims. After the accident, when Lesky went with Anderson to the place of the accident, he found a broken shim near the rail on the left in the direction the car was moving, and, as we gather it, part outside and part inside the rail. This shim, or some part of it, he gave to Anderson. It is traced no further. He says it had the marks of a car wheel upon it. It was freshly broken. He says that he cannot remember seeing at other times shims lying along the track. Lesky was to some extent impeached by a written statement made before. The credit to be given his testimony was for the jury.
A sensible jury could find that a shim fell from the car and was a proximate cause of the derailment, or at least one of the elements in the chain of causation. The defendant’s theory that the decedent fell in front of the car, and derailed it, seems impossible. I agree that the case could be decided as it was, and just as easily, without finding the presence of shims or the tracing of their movements. The defective and unsafe condition of the car, as specifically found by the jury, might have been found, alone or in connection with excessive speed, the cause of the accident, as stated in the main opinion. The jury had both this theory and the shim theory submitted to it. If the shim theory was not supported by evidence justifying its consideration by the jury as an element tending to charge the defendant with liability for the accident, there was error. In my view it was for the jury.